ADVISORY ACTION
Applicant’s request for consideration under the After Final Consideration Program filed 1/11/2021 has been entered. The examiner performed an updated search and/or completed additional consideration of the after final amendment within the time authorized for the pilot program. The result(s) of the updated search and/or completed additional consideration are: The after final amendment would not overcome all of the rejections in the most recent final Office action. 

The proposed amendments filed 1/11/2021 will not be entered because they raise new issues that would require further consideration and search. Specifically, the proposal would amend independent claims 1 and 8 to require the composite film to “consist[] essentially of” humic acid molecules dispersed in a polymer, which was not previously required. 

The proposed amendments, if entered, would overcome the outstanding rejections under 35 U.S.C. 112.

The examiner has considered the proposed amendments within the time provided under AFCP. The examiner submits the proposed amendments would not overcome the outstanding prior art rejections. 
While it is recognized that the phrase “consisting essentially of” narrows the scope of the claims to the specified materials and those which do not materially affect the basic and novel characteristics of the claimed invention, absent a clear indication of what the basic and novel characteristics are, “consisting essentially of” is construed as equivalent to “comprising”. Further, the burden is on Applicant to show that any additional ingredients in the prior art would in fact be excluded from the claims and that such ingredients would materially change the characteristics of the Applicant’s invention. See MPEP 2111.03.
The Remarks filed with the proposed amendments does not provide any statements regarding the basic and novel characteristics of the claimed invention as described in the cited portion of the MPEP. Therefore, the proposed claims would still be interpreted as encompassing the prior art composite of Yu for the reasons of record. 

For these reasons, the examiner maintains the rejections of record.

/JOHN D FREEMAN/Primary Examiner, Art Unit 1787